OPINION — AG — ** PROCEDURES — ABSENTEE BALLOTS ** IN RELATION TO AN ELECTOR PROCURING AN ABSENTEE BALLOT FOR HIS SPOUSE, IT WILL BE NOTED THAT THE 26 O.S. 325 [26-325] PROVIDES THAT AN APPLICATION FOR AN ABSENTEE BALLOT MUST BE MADE BY THE APPLICANT (IN PERSON), OR BY " HIS OR HER SPOUSE IN THE SAME APPLICATION IN WHICH HE OR SHE MAKES REQUEST THEREFOR. " CITE: OPINION NO. AUGUST 14, 1952 — CORDELL, 26 O.S. 345.1 [26-345.1], OPINION NO. JUNE 15, 1956  — WHYTE, 26 O.S. 345 [26-345] (FRED HANSEN)